Citation Nr: 1807116	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-09 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for temporomandibular joint (TMJ) disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty service from October 1955 to September 1958. 

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).  The transcript is of record.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

On an October 2013 remand, the Board remanded the claim for further development.  The Veteran was also afforded an opportunity to gather and submit all service treatment and private medical records that were not a part of his claims file during his prior denials of service connection for TMJ.  Specifically, the Board, on remand was to procure a new VA medical opinion that includes an opinion by the examiner as the etiology of the Veterans current TMJ.   

This appeal was processed using the Legacy Content Manager Documents, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014). 


FINDINGS OF FACT

The Veteran's temporomandibular joint (TMJ) disorder is not shown to be related to active duty service or to any occurrence or event therein.  Arthritis was not shown within one year following separation from service. 

CONCLUSION OF LAW

The Veteran's temporomandibular joint (TMJ) disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, (West 2014), 38 C.F.R. §§ 3.303, 3.309 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2017). 

A standard January 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(c) (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Veteran's service treatment records have been obtained and the Veteran has received treatment at VA health care facilities.  Any pertinent private records have been obtained.  The VA records have been obtained.

As noted above, the Board remanded this matter in October 2013.  Specifically, the Board directed that a new VA examination and supplemental statement of the case SSOC be prepared and sent to the Veteran if the claim was not allowed.  A review of the Veteran's claims file shows that he was provided an updated SSOC in December 2017.  As the requested development has been completed, all remand requirements have been met to make determination on the Veteran's appeal and the case may move forward without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

SERVICE CONNECTION FOR TMJ DISORDER

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain disabilities, including arthritis, may be presumed to have been incurred in service where demonstrated to a degree of 10 percent within one year following separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

The first element of Shedden is established for this claim because the record clearly demonstrates that the Veteran currently has a TMJ disability.  A June 2017 VA examination diagnosed the Veteran with TMJ disability, the dispositive question is whether the Veteran's TMJ disability is related to disease or injury that is the result of service. 

The Veteran's essential contention is that he currently suffers from a TMJ disability that is related to his period of service.  The evidence first suggests the presence of TMJ abnormality years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed of service connection).  Moreover, the Board acknowledges that the Veteran did not file a claim of service connection for TMJ until December 2007, approximately forty-nine years following his separation from service. There is no medical evidence of a nexus between service and the Veteran's TMJ.  See Pond v. West, 12 Vet. App. 341(1999).  The Board finds service connection not warranted for a TMJ disability because the record indicates onset of the TMJ disability many years after service and is not shown to be related to service.  

The Veteran's Service Treatment Records (STR's) confirm that upon entrance in October 1955 and discharge in September 1958, the Veteran's mandible was evaluated as normal with no abnormalities during physical examinations.

During a March 2011 hearing, The Veteran asserted that the cause of his TMJ relates back to a boot camp tooth extraction performed on him during boot camp; yet the Veteran's STR's show no complaints, diagnosis, or treatment for TMJ. 

On an August 2013 VA dental examination, the Veteran underwent a TMJ examination. The examiner noted a normal mandibular relationship.

During the Veteran's most recent June 2017 VA examination, the examiner diagnosed the Veteran with TMJ. The examiner also noted that TMJ can be congenital or idiopathic, and opined that the Veteran's TMJ was existent before service and can be reactive in response to some traumatic event. The Veteran has given no history of specific trauma to the jaw.  The examiner also noted TMJ is usually discovered in the first or second decade of life, and that form often stops when normal growth stops and that if the Veteran was suffering from TMJ, the Veteran's radiographs during service would have indicated significant enlargement of the condyle. The examiner opined that it is less likely than so, that the condition is service related.  The examiner also noted that there are many intervening years where the Veteran's current mandible trauma could have occurred. 

In summarizing his medical examination on a June 2017 VA medical opinion, the examiner opined that it is more likely that the Veteran's TMJ condition is reactive and started later in life. The examiner noted that there are no notes found in the Veteran's dental records that state an asymmetry form of the mandible, nor is there mention of a unilateral open bite.  The examiner explained that these would be hallmarks of asymmetric condylar growth in a young man. The examiner also noted a more than average amount of dental work that has occurred after the veteran left the service.  There is also time to have incurred injury to the joint from some trauma that could have been sufficient enough to start the reactive bone deposition.  The examiner also noted that TMJ occurs more often in the second decade of life and tends to cease activity with the completion of general growth.  The examiner observed that the Veteran seems to have had developing bite problems since his time in the service.  The Veteran asserts that his TMJ disorder is directly related to the extraction of his teeth in-service.  The examiner explained that posterior tooth loss does not normally cause a drastic change in occlusion.  The examiner expressed that all teeth have a tendency to drift forward into empty spaces, so posterior loss does not cause as much shifting.  Addressing the Veterans lay statements, the examiner noted that the Veteran's contentions that his bite has gotten progressively worse, thus resulting to changes long after the teeth were removed.  The examiner explained that due to the number of years that have passed since 1958, it is more likely that some amount of trauma to the joint would have begun the reactive bone deposition in the condyle thus accounting for the changes in occlusion later in time.

The Board finds that, the preponderance of the evidence is against finding that the Veteran's TMJ disability is service connected.  No evidence of the record from the Veteran's STR's to the Veterans VA and private treatment records demonstrate that the Veteran's TMJ is in any way service related. 

The opinions of record to the Veteran's claim provided thorough and persuasive rationales and the preponderance of the most probative evidence weighs against the claims.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER
Entitlement to service connection for temporomandibular joint (TMJ) disorder is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


